Title: To Thomas Jefferson from Albert Gallatin, 8 January 1803
From: Gallatin, Albert
To: Jefferson, Thomas


            
              Dear Sir
              
                8 Jan. 1803
              
            
            The Constitution of the State of Ohio requiring that a man to be eligible to the Legislature should not hold any office under the United States, and the election taking place on Tuesday next, Colo. Worthington who is a candidate has been obliged to resign his two offices. He wishes the resignation may be accepted on Monday. 
            Mr Ellicot claims compensation for the service mentioned in the within Letter. This cannot be done without your approbation & is on the whole rather embarrassing. If you think, however, that on his own declaration it is just that the expence should be reimbursed, I will try to find some mode in which it can legally be done, though I apprehend a specific appropriation will be necessary. 
            With perfect respect and attachment Your obdt. Servt
            
              Albert Gallatin
            
          